United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                February 27, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 06-30618
                           Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ALLAN LANE LANDRY, SR., also known as Allan Lane Landry,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 2:05-CR-20127
                       --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Allan Lane Landry, Sr., was convicted after pleading guilty

to transmission of child pornography and attempted distribution

of obscene material to a minor.    He now appeals his 355-month

sentence, arguing that the sentence is unreasonable.

     The district court properly calculated Landry’s advisory

range of 235 to 293 months of imprisonment under U.S.S.G.

§ 2G2.2(a)(2).    The district court then upwardly departed two

levels pursuant to U.S.S.G. § 2G2.2, comment. (n.6) based on

Landry’s admission that he had inappropriately fondled a minor.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-30618
                                -2-

     “An upward departure by a district court is not an abuse of

discretion if the court’s reasons for departing 1) advance the

objectives set forth in 18 U.S.C. § 3553(a)(2) and 2) are

justified by the facts of the case.”     United States v. Zuniga-

Peralta, 442 F.3d 345, 347 (5th Cir.) (internal quotation marks

and citation omitted), cert. denied, 126 S. Ct. 2954 (2006).     The

upward departure meets those criteria.    The extent of the

departure, approximately 20 percent greater than Landry’s 293

month guidelines maximum, is also reasonable.     See e.g., United

States v. Smith, 417 F.3d 483, 492-93 (5th Cir.), cert. denied,

126 S. Ct. 713 (2005).   The judgment of the district court is

AFFIRMED.